      Case 3:19-cv-07439-RS Document 1-1 Filed 11/12/19 Page 1 of 2



 1   MOLLIE M. BURKS (SBN 222112)
     ANNA T. PHAM (SBN 318001)
 2   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
 3   San Francisco, CA 94111
     Telephone: (415) 986-5900
 4   Facsimile: (415) 986-8054
     mburks@grsm.com
 5   apham@grsm.com

 6   Attorneys for Defendant
     PLASTIKON INDUSTRIES, INC.
 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
10   ARLENE BANDRIL, individually, and on               )   CASE NO.
     behalf of other members of the general public      )
11   similarly situated;                                )   DECLARATION OF ANGELICA
                                                        )   GONZALEZ IN SUPPORT OF
12                                  Plaintiff,          )   DEFENDANT’S NOTICE OF
                                                        )   REMOVAL OF ACTION UNDER 28
13          v.                                              U.S.C. §§ 1332(d) and 1453 (CLASS
                                                        )   ACTION FAIRNESS ACT)
14   PLASTIKON INDUSTRIES, INC., a                      )
     California corporation; and DOES 1 through         )
15   100, inclusive,                                    )
                                                        )
16                                  Defendants.         )
17
     I, Angelica Gonzalez declare as follows:
18
           1.      I am the Human Resources Manager at Plastikon Industries, Inc. I have personal
19
     knowledge of the matters set forth in this Declaration and if called to testify to them, could and
20
     would do so competently.
21
           2.      Plastikon Industries, Inc. is a corporation organized and incorporated under the
22
     laws of the State of California, with its principal place of business in California.
23
           3.      Pursuant to my regular duties, I have access to Plastikon Industries, Inc.’s
24
     employees’ personnel files and records.
25
           4.      During the relevant period alleged in the Complaint, Plastikon Industries, Inc.
26
     employed approximately 900 hourly, non-exempt employees in California.
27
           5.      From October 7, 2015 to present, the average hourly wage held by the class, as
28

                                                 -1-
      DECLARATION OF ANGELICA GONZALEZ IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL
            OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453 (CLASS ACTION FAIRNESS ACT)
Case 3:19-cv-07439-RS Document 1-1 Filed 11/12/19 Page 2 of 2
